Affirmed and Memorandum Opinion filed February 12, 2004








Affirmed and Memorandum Opinion filed February 12,
2004.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-03-00916-CR
____________
 
THOMAS WAYNE COLEMAN, Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On Appeal from the 338th District
Court
Harris County, Texas
Trial Court Cause No.
852,340
 

 
M E M O R A N D U M  
O P I N I O N
Appellant entered a plea of guilty to the offense of
robbery.  In accordance with a plea
bargain agreement with the State, on August 30, 2000, the trial court deferred
a finding of guilt and placed appellant on community supervision for eight
years.  On April 5, 2001, the State moved
to adjudicate appellant=s guilt.  The trial
court found appellant had violated the terms of his deferred adjudication
community supervision and adjudicated his guilt.  On August 12, 2003, the court sentenced
appellant to confinement for twenty years in the Institutional Division of the
Texas Department of Criminal Justice. 
Appellant filed a written notice of appeal.  The trial court certified that appellant has
the right to appeal.




Appellant=s appointed counsel filed a brief in which he concludes the
appeal is wholly frivolous and without merit. 
The brief meets the requirements of Anders v. California, 386
U.S. 738, 87 S.Ct. 1396 (1967), presenting a
professional evaluation of the record demonstrating why there are no arguable
grounds to be advanced.  See High v.
State, 573 S.W.2d 807 (Tex. Crim.
App. 1978).
A copy of counsel=s brief was delivered to
appellant.  Appellant was advised of the
right to examine the appellate record and file a pro se response.  See Stafford v. State, 813 S.W.2d 503, 510 (Tex. Crim.
App. 1991).  As of this date, no pro se
response has been filed.
We have carefully reviewed the record and counsel=s brief and agree the appeal is
wholly frivolous and without merit. 
Further, we find no reversible error in the record.  A discussion of the brief would add nothing
to the jurisprudence of the state.
Accordingly, the judgment of the trial court is affirmed.
 
PER CURIAM
 
Judgment rendered and Memorandum
Opinion filed February 12, 2004.
Panel consists of Chief Justice
Hedges and Justices Frost and Guzman. 
Do Not Publish C Tex. R.
App. P. 47.2(b).